DETAILED ACTION
This Office Action for U.S. Patent Application No. * is responsive to communications filed on *, in reply to the Non-Final Rejection of *. Currently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claims 1 and 19, the Applicant submits that the cited art does not teach or suggest “three-dimensional source video” as recited in the claims. Additionally, the Applicant submits, that there is no motivation to combine the teaching of Ha and Li in the manner suggested in the Office Action. The teachings of Ha include the purpose of creating 3D video from a 2D video source, and Ha does not disclose a process that starts from a source video that is already 3D video. Moreover, it would not be obvious to modify the teachings of Ha to produce a video from a 3D source video, since such modifications would destroy the purpose of Ha. Li, on the other hand, discloses “stitching” video streams together, not producing a plurality of video streams from a source video. Accordingly, the combination of Ha with Li does not disclose the elements of claims 1 and 19.
Additionally, the Applicant submits, a person having ordinary skill in the art before the effective filing date, would have no motivation to combine Ha with Li. Applicant’s arguments, see Remarks, filed 04/21/2021, with respect to claims 1 and 19 have been fully considered and are persuasive.  The rejection of claims 1 and 19 have been withdrawn. 

In regard to claim 13, the Applicant submits that the cited art does not disclose the claimed feature of “negotiating” with a content server, or the feature of “mapping the video streams to a composite video”, nor that such a mapping is performed “according to the head position.” Additionally, the Applicant submits that there is no motivation to combine the cited references to obtain the method of claim 13. 

In regard to claims 2-12, 14-18, and 20, these claims are either directly or indirectly dependent upon the independent claims 1, 13, and 19. As such, since the arguments and amendments relating to the independent claims have been found to be sufficient to overcome their claim rejections, these claims are now in condition for allowance by virtue of their dependency upon an allowable base claim. Thus, the rejections of these claims have also been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to “obtaining three-dimensional source video, and producing from the three dimensional source video a plurality of streams corresponding to the selected number of depth layers,” “negotiating a selected number of depth layers with a content server,” and “mapping the video streams to a composite video according to the head position.”

The closest prior art of reference, Ha (U.S. Publication No. 2013/0069932), discloses a method for generating a three-dimensional image using depth layers, and extracting information from input pictures, such as depth information to perform content analysis and provide the generation of a depth map. However, Li does not expressly disclose that the source video is three-dimensional, and rather, discloses methods for converting two-dimensional input images into three-dimensional images.

The next closest prior art of reference, Li et al. (U.S. Patent No. 8,717,405), discloses generating 3D panoramic video streams by stitching video images according to image data from multiple depth positions to generate the 3D panoramic video streams. However, Li does not expressly disclose 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488